DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,216,505. Although the claims at issue are not identical, they are not patentably distinct from each other because they are an obvious variant.
Instant Application
U.S. Patent No. 11,216,505
Claim 1:
In a digital medium environment for color-based image searching, a method implemented by a processing device, the method comprising: 

determining a color histogram of a query image; 


determining a muti-resolution color histogram of the query image based in part on the color histogram, the multi-resolution color histogram representing color distribution of the query image; and 






selecting one or more images from searched images based on distance measures between a color vector of the query image and respective color vectors of the searched images, the selected one or more images having only colors that are included in the query image.
Claim 1:
In a digital medium environment for color-based image searching, a method implemented by a computing device, the method comprising: 

determining a first color histogram of a query image, the first color histogram having a first resolution; 

determining a second color histogram of the query image, the second color histogram having a second resolution different than the first resolution; 

generating a color vector of the query image by concatenating the first color histogram and the second color histogram; and 

selecting one or more images from a plurality of images based on distance measures determined based on L2-normalizations between the color vector of the query image and color vectors of the plurality of images, the selecting utilizing the distance measures as an indication of color similarity of the one or more images to the query image.


	Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " generating a color vector of the query image by concatenating the first color histogram and the second color histogram; determined based on L2-normalizations." of claims 1-20 of U.S. Patent No. 11,216,505 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. "Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a color histogram module to…/ an encoder module to…/a matching module to…” in claims 10-17.  These claims recite adequate structure such as a computing device which implements the steps or modules. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di et al (US 2016/0048536 A1) in view of Jia (US 2010/0316290 A1).
With respect to claim 1, Di teaches in a digital medium environment for color-based image searching, a method implemented by a computing device, the method comprising: determining a color histogram of a query image (see [0075] – Di discloses color histogram generated for multiple regions of a reference image.  Even though Di teaches the color histogram generated for a reference image, it would be the same process for any image such as a query image. Also images would have a certain resolution (see [0052]).); determining a muti-resolution color histogram of the query image based in part on the color histogram, the multi-resolution color histogram representing color distribution of the query image (see [0075] – Di discloses color histogram generated for multiple regions of a reference image, thus there would be a second color histogram for a second region with a second resolution.  Even though Di teaches the color histogram generated for a reference image, it would be the same process for any image such as a query image. Also images would have a certain resolution (see [0052]).).
Di fails to explicitly recite selecting one or more images from searched images based on distance measures between a color vector of the query image and respective color vectors of the searched images, the selected one or more images having only colors that are included in the query image.
However, Jia teaches selecting one or more images from searched images based on distance measures between a color vector of the query image and respective color vectors of the searched images, the selected one or more images having only colors that are included in the query image (see [0073] – Jia discloses determine the color flow vectors (CFVs) of the images and calculate the distance between the CFVs.  Jia further discloses searching for images with matching colors based on the shortest distance from the CFV of the image.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di to incorporate the image search using CFV distance comparison as taught by Jia for the purpose of improving the efficiency and accuracy with which image features are compared in order to determine similarity (see Jia [0003]-[0005]).
With respect to claim 10, Di teaches An image search system for color-based image searching implemented by a processing device in a digital medium environment, the image search system comprising: a color histogram module to determine a color histogram of a query image (see [0075] – Di discloses color histogram generated for multiple regions of a reference image, thus there would be a second color histogram for a second region with a second resolution.  Even though Di teaches the color histogram generated for a reference image, it would be the same process for any image such as a query image. Also images would have a certain resolution (see [0052]).), generate a multi-resolution color histogram of the query image based at least in part on the color histogram (see [0075] – concatenating color histograms generated for multiple regions of an image.).
Di fails to explicitly recite a matching module to: determine distance measures between a color vector of the query image and respective color vectors of searched images; and select one or more images from the searched images having only colors that are included in the query image as determined based on the distance measures that indicate color similarity of the one or more images to the query image.
However, Jia teaches a matching module to: determine distance measures between a color vector of the query image and respective color vectors of searched images (see [0073] – determine the color flow vectors (CFVs) of the images and calculate the distance between the CFVs.  Searching for images with matching colors based on the shortest distance from the CFV of the image.); and select one or more images from the searched images having only colors that are included in the query image as determined based on the distance measures that indicate color similarity of the one or more images to the query image (see [0073] – determine the color flow vectors (CFVs) of the images and calculate the distance between the CFVs.  Searching for images with matching colors based on the shortest distance from the CFV of the image.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di to incorporate the image search using CFV distance comparison as taught by Jia for the purpose of improving the efficiency and accuracy with which image features are compared in order to determine similarity (see Jia [0003]-[0005]).
Claim 2, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di et al (US 2016/0048536 A1) in view of Jia (US 2010/0316290 A1), and further in view of Bhardwaj et al (US 2014/0254927 A1).
With respect to claim 2 and 11, Di and Jia fail to explicitly teach generating a color vector of the query image by applying a mapping to the multi-resolution color histogram.
However, Bhardwaj teaches generating a color vector of the query image by applying a mapping to the multi-resolution color histogram (see [0089] – Bhardwaj discloses similarity calculated based on the square root of the color histograms. Applicant in [0005] of the specification describes the mapping to include taking the square roots of values of the multi-resolution histogram.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di and Jia to incorporate the extraction of image feature data from images as taught by Bhardwaj for the purpose of detecting patterns included in images and in response to a confidence level of the pattern detection being below a pre-defined threshold, extracting from the image an orientation histogram of the image (see Bhardwaj Abstract).
With respect to claim 5, Bhardwaj further teaches generating the color vector of the query image by taking square roots of color designations in the multi-resolution color histogram (see [0089] – Bhardwaj discloses similarity calculated based on the square root of the color histograms.).
Claim 3-4 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di et al (US 2016/0048536 A1) in view of Jia (US 2010/0316290 A1), and further in view of Kuwahara (US 2008/0240561 A1).
With respect to claims 3 and 13, Di and Jia fail to explicitly recite the determining the first color histogram includes determining the first color histogram as a first three-dimensional histogram in a LAB color space; and the determining the multi-resolution color histogram as a second three-dimensional histogram in the LAB color space.
However, Kuwahara teaches determining the first color histogram includes determining the first color histogram as a first three-dimensional histogram in a LAB color space (see [0068] – Kuwahara discloses the color space of the image data is selected from, for example, RBG, Lab, and Yuv. The created histogram type is selected from the one dimensional histogram, the three dimensional histogram, and the like.); and the determining the second color histogram includes determining the second color histogram as a second three-dimensional histogram in the LAB color space (see [0068] – Kuwahara discloses the color space of the image data is selected from, for example, RBG, Lab, and Yuv. The created histogram type is selected from the one dimensional histogram, the three dimensional histogram, and the like.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di and Jia to incorporate the image processing using histograms as taught by Kumahara for the purpose of creating the brightness histogram that has to be performed more rapidly in preparation for increase in the gray scale value and the image size of the image data processed by the image processing apparatus and thus speed up the brightness histogram creating process performed by the image processing (see Kuwahara [0004]-[0010]).
With respect to claim 4 and 14, Kuwahara teaches the color histogram includes different respective resolutions in each of the dimensions of the LAB color space; and the multi-resolution color histogram includes a same resolution in each of the dimensions of the LAB color space (see [0038] – – Kuwahara discloses improve brightness resolution suggests the possibility of same or different resolutions).
Claim 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di et al (US 2016/0048536 A1) in view of Jia (US 2010/0316290 A1), in view of Bhardwaj et al (US 2014/0254927 A1), and further in view of Chan et al (US 2010/0104207 A1).
With respect to claims 6, Bhardwaj teaches generating the color vector of the query image by taking square roots of color designations in the multi-resolution color histogram but, the combination of Di, Jia, and Bhardwaj fail to explicitly recite wherein the generating the color vector includes compressing to reduce a length of the result.
However, Chan teaches wherein the generating the color vector includes compressing to reduce a length of the result (see [0004]-[0007] and [0010]-[0015] – Chan discloses An image compression method may be used to reduce the size of a required display memory by reducing the size of the image data.). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di, Jia, and Bhardwaj to incorporate image compression as taught by Chan for the purpose of improving the efficiency of image storage and communication (see Chan [0003]-[0009]).
With respect to claim 12, Di, Jia, and Bhardwaj fail to explicitly recite an encoder module to compress the color vector to form a compressed color vector having a length less than a length of the color vector.
However, Chan teaches an encoder module to compress the color vector to form a compressed color vector having a length less than a length of the color vector (see [0010]-[0015]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di, Jia, and Bhardwaj to incorporate image compression as taught by Chan for the purpose of improving the efficiency of image storage and communication (see Chan [0003]-[0009]).
Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di et al (US 2016/0048536 A1) in view of Bhardwaj et al (US 2014/0254927 A1), in view of Chan et al (US 2010/0104207 A1), and further in view of Jia (US 2010/0316290 A1).
With respect to claim 18, Di teaches One or more non-transitory computer-readable media storing a plurality of executable instructions, which when executed by a processing device, cause the processing device to perform operations comprising: determining a muti-resolution color histogram of a query image, the multi-resolution color histogram representing color distribution of the query image (see [0075] – color histogram generated for multiple regions of a reference image, thus there would be a second color histogram for a second region with a second resolution.  Even though Di teaches the color histogram generated for a reference image, it would be the same process for any image such as a query image. Also images would have a certain resolution (see [0052]).).
Di fails to explicitly recite generating a color vector of the query image by taking square roots of color designations in the multi-resolution color histogram of the query image.
However, Bhardwaj teaches generating a color vector of the query image by taking square roots of color designations in the multi-resolution color histogram of the query image (see [0089] – similarity calculated based on the square root of the color histograms).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di to incorporate the extraction of image feature data from images as taught by Bhardwaj for the purpose of detecting patterns included in images and in response to a confidence level of the pattern detection being below a pre-defined threshold, extracting from the image an orientation histogram of the image (see Bhardwaj Abstract).
Di and Bhardwaj fail to explicitly recite generating a compressed color vector of the query image by compressing the color vector to reduce a length of the color vector.
However, Chan teaches generating a compressed color vector of the query image by compressing the color vector to reduce a length of the color vector (see [0004]-[0007] and [0010]-[0015] – Chan discloses An image compression method may be used to reduce the size of a required display memory by reducing the size of the image data.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di and Bhardwaj to incorporate image compression as taught by Chan for the purpose of improving the efficiency of image storage and communication (see Chan [0003]-[0009]).
Di, Bhardwaj, and Chan fail to explicitly recite determining distance measures between the compressed color vector of the query image and respective color vectors of searched images; and selecting one or more images from the searched images based on the distance measures that indicate color similarity of the one or more images to the query image.
However, Jia teaches determining distance measures between the compressed color vector of the query image and respective color vectors of searched images (see [0073] – determine the color flow vectors (CFVs) of the images and calculate the distance between the CFVs.  Searching for images with matching colors based on the shortest distance from the CFV of the image.); and selecting one or more images from the searched images based on the distance measures that indicate color similarity of the one or more images to the query image (see [0073] – determine the color flow vectors (CFVs) of the images and calculate the distance between the CFVs.  Searching for images with matching colors based on the shortest distance from the CFV of the image.).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of Di, Bhardwaj, and Chan to incorporate the image search using CFV distance comparison as taught by Jia for the purpose of improving the efficiency and accuracy with which image features are compared in order to determine similarity (see Jia [0003]-[0005]).
Allowable Subject Matter
Claims 7-9, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 7 and 15 recites “splitting the result of the taking the square roots into a plurality of vectors in a subspace; dividing the subspace into a plurality of clusters; denoting each vector of the plurality of vectors with a respective identifier of one of the plurality of clusters; and concatenating the respective identifier for said each vector to generate the color vector”, which is not found in the cited prior art.  Bhardwaj briefly mentions square roots with respect to determining image feature similarity but fails to explicitly teach or render obvious the above limitations.
Claim 8 recites “generating the color vector includes padding the result of the taking the square roots with one or more zeros prior to the compressing”, which is not found in the cited prior art.  Bhardwaj briefly mentions square roots with respect to determining image feature similarity but fails to explicitly teach or render obvious the above limitations.
Claims 9, 16, and 19 recite “selecting the one or more images includes determining the distance measures as L2-norms between the color vector of the query image and the color vectors of the plurality of images”, which is not found in the cited prior art.  Jia discloses determine the color flow vectors (CFVs) of the images and calculate the distance between the CFVs and Searching for images with matching colors based on the shortest distance from the CFV of the image but fails to explicitly teach or render obvious the above limitations.
Claim 16 depends from claim 15 and is not taught by the prior art for the same reasons as set forth above.
Claim 17 and 20 recites “matching module is configured to select the one or more images as including no colors that are not included in the query image”, which is not found in the cited prior art.  Jia discloses determine the color flow vectors (CFVs) of the images and calculate the distance between the CFVs and Searching for images with matching colors based on the shortest distance from the CFV of the image but fails to explicitly teach or render obvious the above limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161